ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 08/15/2021 the following occurred: Claims 1, 14, and 25 were amended; and Claim 24 was canceled. Claims 1-8, 11-14, 18-23, and 25 are presented for examination.

Examiner’s Statement of Reasons for Allowance
Claims 1-8, 11-14, 18-23, and 25 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record - U.S. Patent Application Publication 2005/0210834 to Kamineni, U.S. Patent Application Publication 2005/0218152 to Simon, U.S. Patent Application Publication 2013/0149377 to Alfano, U.S. Patent Application Publication 2006/0078897 to Wedinger, and U.S. Patent Application Publication 2008/0190953 to Mallett - do not teach the invention in the particular combination as claimed in the amended independent claims, which now further include, in combination with the previously claimed features, that the treatments comprise patient-specified combinations of the medications and an associated color coding chosen by the patient, whereby the patient customizes how to group the medications during the preparing of the treatments and assigns a color, chosen by the patient from a menu, to the vessel into which the treatments are dispensed. Rejection of the claimed combination of limitations would require an unreasonable combination of the available prior art. Dependent claims are hereby indicated as being allowed for at least the same rational as applied to the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892, including:
US-2008/0272138 to Ross (para 64, single-dose container color coded to indicate basic characteristics of the drug inside).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/ROBERT A SOREY/Primary Examiner, Art Unit 3626